Title: To James Madison from James Monroe, 14 December 1784
From: Monroe, James
To: Madison, James


Dear Sir
Trenton Decr. 14. 1784.
I have recd. yr. favor of the 27. of Novr. in answer to mine of the 15th. My last gave you the state of the representations here. The business of importance is still before committees or if reported not yet acted on. It seems to be the Genl. sense of Congress to appoint a minister to the Ct: of London & to give him instructions upon many subjects & particularly those wh. arise in the conduct of both parties under the treaty but whom they may appoint is incertain, indeed I fear that the difficulty of obtaining a vote for any person will obstruct this measure for a length of time. Franklin hath thro’ Mr. Laurens & the Marquis of Fayatte solicited permission to return home; this will no doubt be assented to as soon as taken up. An appointment must therefore be made in his place to that ct.; I think there will be little difficulty in obtaining it for Mr Jefferson, for the opinion of all the members seems to concur in the propriety of it. The first question will be whether we shall or not add other ministers to those in office & annex them to the cts. of London & Madrid, or depend on those for the manag’ment of all our business in Europe.
Connecticut hath I hear authoriz’d Congress to carry into effect the impost with the assent of 12. States only. She hath also laid a duty of 5 pr. centm. upon all goods imported from a neighb[o]ring State. This affects R. Island very sensibly. The question must soon be decided whether this State will accede to this measure, or the other States recede from it for it is sd. N. York & Georgia will join in it. Have you been able to carry the point in fav[or] of the delivery of such citizens as may be guilty of the offences you describe, to the power, in whose territory & agnst, whose subjects they are committed. This is certainly in strict conformity to the laws of nations but I believe not the common practice, except between those with whom particular treaties stipulate it. With us it will be beneficial as it must serve not only politic[s] but in the instance of the Indians (if the latter are comprehended in it) very humane purposes. I wish the same regulation cod. take place throughout the union but especially on the frontier next the Brit[is]h. But how are you to ascertain the fact or what evidence wod. yo[u] require of it? Or do you mean it shall operate without the concurrence of the other States? I expect Mr Jones hath left Richmond before this but if he hath not be so kind as make my best respects to him as also to Mr Stewart & believe me with great respect & esteem yr. friend & servant
Jas. Monroe
